[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION DATED MAY 28, 1997
Page 41 of the Memorandum of Decision dated May 28, 1997 is hereby corrected to read as follows:
failed to prove a violation of CUTPA by defendants Daub or Lupone.
CONCLUSION
Based on the foregoing, partial judgment may enter in favor of plaintiff HESCO and against defendant A-B on the First Count of the complaint for violation of CFA and on the Fourth Count for violation of CUTPA. The court enjoins defendant A-B from terminating or refusing to continue its franchise relationship with HESCO. The issue of damages for both violations will be determined at a further hearing.
Judgment may enter in favor of Daub and Lupone on the Fifth and Sixth Counts alleging CUTPA violations.
As for the Second Count against A-B for breach of contract, the Third Count against A-B for breach of implied covenant of good faith and fair dealing, and the Seventh Count against Daub and Lupone for tortious interference with contract, plaintiff has claimed a jury trial, and judgment on those counts must await the outcome of that trial.
Robert Satter Judge Trial Referee